Exhibit MERGER AGREEMENT AGREEMENT AND PLAN OF MERGER BETWEEN FIRST CLOVER LEAF FINANCIAL CORP. AND PARTNERS FINANCIAL HOLDINGS, INC. April 30, 2008 TABLE OF CONTENTS ARTICLE I CERTAIN DEFINITIONS 1 1.1 Certain Definitions 1 ARTICLE II THE MERGER 9 2.1 Merger 9 2.2 Effective Time 10 2.3 Certificate of Incorporation and Bylaws 10 2.4 Directors and Officers of Surviving Corporation. 10 2.5 Directors of FCL Bank 10 2.6 Effects of the Merger 10 2.7 Tax Consequences 10 2.8 Possible Alternative Structures 11 2.9 Additional Actions 11 ARTICLE III CONVERSION OF SHARES 11 3.1 Merger Consideration 11 3.2 Treatment of Stock Options and Warrants. 13 3.3 Election Procedures 13 3.4 Procedures for Exchange of Partners Common Stock 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARTNERS 19 4.1 Organization 19 4.2 Capitalization 20 4.3 Authority; No Violation 20 4.4 Consents 21 4.5 Financial Statements and Regulatory Reports 22 4.6 Taxes 22 4.7 No Material Adverse Effect 23 4.8 Contracts; Leases; Defaults 23 4.9 Ownership of Property; Insurance Coverage 24 4.10 Legal Proceedings 25 4.11 Compliance With Applicable Law 25 4.12 Employee Benefit Plans 26 4.13 Brokers, Finders and Financial Advisors 29 4.14 Environmental Matters 29 4.15 Loan Portfolio 31 4.16 Related Party Transactions 32 4.17 Schedule of Termination Benefits 32 4.18 Deposits 33 4.19 Antitakeover Provisions Inapplicable; Required Vote of Stockholders 33 4.20 Registration Obligations 33 4.21 Risk Management Instruments 33 4.22 Trust Accounts 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF FCLF 33 5.1 Organization 33 5.2 Capitalization 34 5.3 Authority; No Violation 34 5.4 Consents 35 5.5 Financial Statements and Regulatory Reports 36 5.6 Taxes 36 5.7 No Material Adverse Effect 37 5.8 Ownership of Property; Insurance Coverage 37 5.9 Legal Proceedings 37 5.10 Compliance With Applicable Law 38 5.11 Employee Benefit Plans 39 5.12 Environmental Matters 40 5.13 Securities Documents 42 5.14 Brokers, Finders and Financial Advisors 42 5.15 Deposits 42 5.16 Risk Management Instruments 42 5.17 Financial Resources 43 ARTICLE VI COVENANTS OF PARTNERS 43 6.1 Conduct of Business 43 6.2 Current Information 46 6.3 Access to Properties and Records 47 6.4 Financial and Other Statements 47 6.5 Maintenance of Insurance 48 6.6 Disclosure Supplements 48 6.7 Consents and Approvals of Third Parties 49 6.8 All Reasonable Efforts 49 6.9 Failure to Fulfill Conditions 49 6.10 No Solicitation 49 6.11 Reserves and Merger-Related Costs 50 6.12 Board of Directors and Committee Meetings. 50 6.13 Prohibition on Solicitation of Employees 51 ARTICLE VII COVENANTS OF FCLF 51 7.1 Conduct of Business 51 7.2 Current Information 52 7.3 Financial and Other Statements 52 7.4 Disclosure Supplements 52 7.5 Consents and Approvals of Third Parties 53 7.6 All Reasonable Efforts 53 7.7 Failure to Fulfill Conditions 53 7.8 Employee Benefits 53 7.9 Directors and Officers Indemnification and Insurance 56 7.10 Termination of Employees 58 7.11 Stock Listing 58 ii 7.12 Maintenance of Insurance 58 7.13 Prohibition on Solicitation of Employees 58 ARTICLE VIII REGULATORY AND OTHER MATTERS 58 8.1 Partners Stockholders Meeting 58 8.2 Proxy Statement-Prospectus 59 8.3 Regulatory Approvals 60 ARTICLE IX CLOSING CONDITIONS 61 9.1 Conditions to Each Party’s Obligations under this Agreement 61 9.2 Conditions to the Obligations of FCLF under this Agreement 62 9.3 Conditions to the Obligations of Partners under this Agreement 63 ARTICLE X THE CLOSING 64 10.1 Time and Place 64 10.2 Deliveries at the Pre-Closing and the Closing 65 ARTICLE XI TERMINATION, AMENDMENT AND WAIVER 65 11.1 Termination 65 11.2 Effect of Termination 67 11.3 Amendment, Extension and Waiver 68 ARTICLE XII MISCELLANEOUS 69 12.1 Confidentiality 69 12.2 Public Announcements 69 12.3 Survival 69 12.4 Notices 69 12.5 Parties in Interest 70 12.6 Complete Agreement 70 12.7 Counterparts 70 12.8 Severability 71 12.9 Governing Law 71 12.10 Interpretation 71 12.11 Specific Performance 71 Exhibit A Form of Option and Warrant Cancellation Agreement Exhibit B Form of Voting Agreement Exhibit C Form of Consulting Agreement iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), is dated as of April30, 2008, between FIRST CLOVER LEAF FINANCIAL CORP., a Maryland corporation and federal stock holding company (“FCLF”), and PARTNERS FINANCIAL HOLDINGS, INC., a Delaware corporation and bank holding company (“Partners”). WHEREAS, the Board of Directors of each party has approved this Agreement and (i)has determined that this Agreement and the Merger and related transactions contemplated hereby are in the best interests of the respective parties, and (ii)has determined that this Agreement and the transactions contemplated hereby are consistent with their respective business strategies; and WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the business transactions described in this Agreement and to prescribe certain conditions thereto. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS 1.1Certain Definitions.As used in this Agreement, the following terms have the following meanings (unless the context otherwise requires, both here and throughout this Agreement, references to Articles and Sections refer to
